Proper bond having been filed, the appeal is reinstated.
The conviction is for unlawfully exhibiting a dancing performance by women.
The offense is defined in Article 513a, Vernon's Tex.Crim. Stat., 1922, Supplement. The statute reads thus: "It shall hereafter be unlawful for any person, persons, firm, troupe, company, corporation, or aggregation of persons traveling from place to place, composed in whole or in part of women to show or exhibit in any dancing performance, or as dancers in a tent, enclosure, temporary structure, or in any location whatsoever."
This language is followed by a proviso exempting from the operation of the statute a regularly organized show, theatrical company or troupe, and some other performances. Article 513b prescribes the penalty.
A motion to quash the information is made upon the ground that in each of the counts there is an absence of an averment that the alleged offenders were "composed in whole or in part of women." The averment omitted is deemed essential. The words of the statute: "composed in whole or in part of women" is descriptive of the offense, and the failure to embrace it in the pleading is fatal. The motion to quash the information should have been sustained. The offense is aimed at those companies, organizations or aggregations which are "composed in whole or in part of women."
The judgment is reversed and the prosecution ordered dismissed.
Dismissed.
[Rehearing denied October, 1923. Reporter.]